DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, 4, and 7-13, the prior art of record does not disclose or suggest the recited “urging portion configured to urge the first driving gear portion so that the first transmission gear moves toward the second transmission gear, and wherein, in a case where the second unit moves from the separated position to the contact position, the first driving gear portion is movable against an urging force of the urging portion by pressing of the first transmission gear by the second transmission gear” along with the remaining claim limitations.
Regarding claims 14-19, the prior art of record does not disclose or suggest the recited “urging portion configured to urge the first driving gear portion so that the first transmission gear moves toward the second transmission gear, and wherein, in a case the second unit moves from the separated position to the contact position, the first driving gear portion is movable against an urging force of the urging portion by pressing of the first transmission gear by the second transmission gear” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The previous objections to claims 10 and 11 are withdrawn in light of applicant’s amendments. 
The previous rejection of claim 8 under 35 U.S.C. 112 is withdrawn in light of applicant’s amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852